DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 04/11/2022 with respect to the rejections under 35 U.S.C. §§ 101, 102(a)(1), and 103, have been fully considered and are persuasive.  The rejections of claims 1, 3-12, and 14-22 have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Allan Brett on 05/05/2022.

The latest entered set of claims were filed on 02/01/2022.  Further to those claims, claims 2, 6 & 13 have been amended as follows: 


– In claim 2, the text with strikethroughs following the status identifier “(Cancelled)” have been deleted.  Thus, claim 2 now simply identifies the claim as “(Cancelled)” –

– In claim 6, “the e-commerce platform” has been replaced with “an e-commerce platform” –

– In claim 13, the text with strikethroughs following the status identifier “(Cancelled)” have been deleted.  Thus, claim 13 now simply identifies the claim as “(Cancelled)” –

Allowable Subject Matter
	Claims 1, 3-12, and 14-22 are allowed over the prior art of record.  These claims are renumbered on allowance as claims 1-20.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding 35 U.S.C. § 101
The claims are subject matter eligible under 101 in view of Applicant's discussion during the interview.  The following is an analysis of eligibility which ends at Step 2A Prong Two because there are recited additional elements that integrate the judicial exception of an abstract idea into a practical application when considering the claim elements as an ordered combination: 

(I) Step 2A Prong One: Claim 1's recited limitations DSL language and computation graph with executable nodes (as described in specification paragraphs 0073 & 0081) are an abstract idea under the mental process grouping. The recited executable, with out-of-order incremental versions of the execution nodes as described in specification paragraph 0095, recites a mental process of a logical graph that may be performed by the described operations of spec paragraph 0095 and Figure 5. Claims 3-5 merely recite extensions to the abstract idea. 
Claim 6's recited limitations of a database and computation graph with executable nodes (as described in specification paragraphs 0073 & 0081) are an abstract idea under the mental process grouping. The recited executable, with out-of-order incremental versions of the execution nodes as described in specification paragraph 0095, recites a mental process of a logical graph that may be performed by the described operations of spec paragraph 0095 and Figure 5. Claim 7 merely recite extensions to the abstract idea. 
Claims 12 & 17 recite limitations similar to those recited in claims 1 & 6, respectively.

(II) Step 2A Prong Two: However, claim 1's recited processing and use of out-of-order incremental versions of the execution nodes, with the incremental transaction processing being irrespective of the ordering of the transactions, constitute additional elements that integrate the judicial exception of an abstract idea into a practical application when considering the claim elements as an ordered combination. 
Claim 6 recites similar limitations, thus it also recites additional elements that integrate the judicial exception of an abstract idea into a practical application when considering the claim elements as an ordered combination. 

Thus, claims 1, 3-12, and 14-22 are subject matter eligible under 101.  Claims 12 & 14-16 and 17-22 recite limitations similar to those recited in claims 1 & 3-5 and 6-11, respectively.

Regarding 35 U.S.C. §§ 102(a)(1) & 103
The prior art of record, “Samza: Stateful Scalable Stream Processing at LinkedIn” by Noghabi et al., teaches that distributed stream processing systems need to support stateful processing, recover quickly from failures to resume such processing, and reprocess an entire data stream quickly. Apache Samza, a distributed system for stateful and fault-tolerant stream processing, is presented. Samza utilizes a partitioned local state along with a low-overhead background changelog mechanism, allowing it to scale to massive state sizes (hundreds of TB) per application. Recovery from failures is sped up by re-scheduling based on Host Affinity. In addition to processing infinite streams of events, Samza supports processing a finite dataset as a stream, from either a streaming source (e.g., Kafka), a database snapshot (e.g., Databus), or a file system (e.g. HDFS), without having to change the application code (unlike the popular Lambdabased architectures which necessitate maintenance of separate code bases for batch and stream path processing).  Samza is currently in use at LinkedIn by hundreds of production applications with more than 10,000 containers.  Samza is an open-source Apache project adopted by many top-tier companies (e.g., LinkedIn, Uber, Netflix, TripAdvisor, etc.). Experiments show that Samza: a) handles state efficiently, improving latency and throughput by more than 100× compared to using a remote storage; b) provides recovery time independent of state size; c) scales performance linearly with number of containers; and d) supports reprocessing of the data stream quickly and with minimal interference on real-time traffic.

The prior art of record, “Kafka Streams in Action: Real-time Apps and Microservices with the Kafka Streams API” by William P. Bejeck, Jr., teaches the creation of processing topology with Kafka Streams API, which permits the building of Kafka Streams applications.  Kafka Streams DSL is the high-level API that enables building Kafka Streams applications quickly.  This includes building a processing graph that includes nodes which take inputs and produce outputs.

However, the prior art of record does not anticipate, nor do they render obvious in any reasonable combination to one of ordinary skill in the art before the effective filing date of the claimed invention, the combination of limitations recited in independent claims 1, 6, 12 & 17.
Thus, independent claims 1, 6, 12 & 17 are patently distinct over the prior art of record for at least the reasons above.  The remaining claims are dependent claims, thus they are also patently distinct over the prior art of record for at least the reasons above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        05/05/2022